Nicholson, Ch.:
The question before us under this writ of error, is whether the appointment of Edwin R. Cochran, as Judge of the Municipal Court for the City of Wilmington, must have been confirmed by the Senate in order to have extended his term of office beyond the rising of the Senate on March 8, 1901.
The case was argued before the Superior Court in and for New Castle County on an information in the nature of a writ of quo warranta. Issue was joined upon demurrer to the plea, and the demurrer overruled by the Court below.
The two assignments of error are general as follows, to wit:
First. “ That the Court below erred in overruling the demurrer of the plaintiff below to the answer of the defendant below and in rendering judgment thereon for the defendant below, whereas the said plaintiff insists that the said demurrer should have been sustained, and the judgment thereon should have been rendered for the plaintiff below.
Second. “ That the judgment below on said demurrer should have been for the plaintiff below, and not for the defendant below.”
The Municipal Court is a statutory tribunal, provided for in the charter or organic act of the City of Wilmington, being Chap. 207, Vol. 17, Del. Laws, entitled, “An act to revise and consolidate the statutes relating to the City of Wilmington,” passed April 19, 1883. Section 14 of that act is in part as follows : “ From and after the first day of June, A. D. 1883, there shall be and is hereby established within the said City a Court of record and of law, which shall be known by the name, style and title of ‘ The Municipal Court for the City oí Wilmington/ and it shall be the duty of the Governor, before the first day of June aforesaid, to appoint and commission a City Judge, who shall have power and authority to hold and keep said Court of Record.” •
*363His term of office was fixed at twelve years unless sooner removed by the General Assembly, and in additon to the sole original jurisdiction in all cases of the violation of “ any of the laws, ordinances, regulations or constitutions of the City,” he was also given sole and exclusive jurisdiction of “ all those criminal matters and offenses enumerated iu the Fifteenth Section of the Sixth Article of the Constitution ” of 1831, when the offense was committed within the City; that being the section in the Constitution then existing which prescribed the criminal jurisdiction that might be given by the General Assembly to any inferior courts they might establish.
In the case of Forbes and Hartman vs. The State of Delaware, 2 Pennewill, 197, it was contended that the amended Constitution of 1897 had effected the repeal of all these provisions, and that the Municipal Court for the City of Wilmington no longer existed : but it was finally decided by the Supreme Court on writ of error, Judge Grubb delivering the opinion of this Court, “ that the said Municipal Court for the City of Wilmington, its Judge and its jurisdiction, were continued and existing under and by virtue of the provisions of the present Constitution and Schedule.’’
In the present case the contention is, that the method of appointment of the said City Judge prescribed by the statute we have cited, has been altered by the amended Constitution. It therefore becomes necessary now for us to decide whether the statutory provision above quoted, which provides for the appointment of the City Judge by the Governor without confirmation, continues to exist unaffected by the present amended Constitution and its Schedule, or whether the consent of the Senate has become necessary to the validity of his appointment.
Section 9, Article 3, of the amended Constitution of 1897, referring to the Governor, provides as follows: “ He shall have power, unless herein otherwise provided, to appoint, by and with the consent of a majority of all the members elected to the Senate, such officers as he is or may be authorized by the Constitution, or by law to appoint.”
*364It is contended by the respondent, and it was so held by the Court below, that this language applies to the appointment of the City Judge of the Municipal Court for the City Wilmington, and operates as a repeal of that part of the statute above cited which provides for his .appointment by the Governor without confirmation.
The learned judge who delivered the opinion of the Court below, states the conclusion to which the Court arrived with reference to the meaning of the clause I have quoted, in the following language : “ And we fail to see how these words, broad as they are in meaning and scope, do not embrace and carry with them in their legal signification, the appointment to the office of City Judge of the said Municipal Court, which appointment by the Governor is expressly authorized by law, under the act of Assembly creating said Court, duly enacted before, and in force' at the time of the adoption of the present Constitution.”
Now Article 4 of the present Constitution contains all the provisions relating expressly to the appointment of judicial officers, including Justices of the Peace and the Judges of such courts as the General Assembly might establish pursuant to the provisions of Section 1 and Section 30 of that article, Section 30 being the article corresponding in the present Constitution to Section 15, Article 6, of the late Constitution of 1831, which as we have already noted, prescribes the jurisdiction that might be given by the General Assembly to any inferior courts it might establish. And yet, it is not even contended that any reference whatever is made in Article 4 to the appointment of the said City Judge, or to the appointment of the Judge of any Court established by the Legislature before the present Constitution took effect; so that it will be necessary to examine specially the provisions contained in that Article and to determine the effect of such omission upon the interpretation of the general provision of appointment above cited, before we can consider that the question has been adequately, much less exhaustively discussed. In the first place, however, it will be well *365to consider the real meaning and necessary limitation of the words already cited from Section 9, Article 3, taken by themselves in the light of the general principles of statutory construction and those decisions of our own courts which have construed similar, if not identical language in the late Constitution of 1831.
It cannot be doubted, as a general proposition of law applying to the construction of statutory and constitutional provisions alike, that the words “ offices ” or “ officers ” taken by themselves, in a statute or Constitution, mean State or county “ offices ” or “ officers ” only and cannot be construed to mean the offices or officers of municipal or other corporations, unless there be language expressly or by necessary implication extending their meaning to corporation officers.
This seems to be admitted by counsel for the respondent, whose brief is chiefly directed to showing that the City Judge of the Municipal Court for the City of Wilmington is a State Judge, while it is clearly assumed to be the rule in the opinion of the Court below, which elaborately discusses the Municipal Court for the purpose of showing that the City Judge is not a mere corporate officer.
The authority in our own State discussed in every argument made in the cause, and one that requires careful analysis and consideration, is the case of Welcome Gray vs. the State of Delaware, 2 Harr., 76, decided in 1833, after being elaborately argued by George Read, Jr., and Richard H. Bayard the Attorney-General. A clear comprehension of that case and its force as a precedent should be had at the outset.
The amended Constitution which was “ done in convention on the second day of December, A. D. 1831,” provided, as we have seen, in Section 1 and Section 15 of Article .6, that the General Assembly might, with the concurrence of two-thirds, establish courts other than the courts specifically named, and prescribed the criminal jurisdiction that might be conferred by the General Assemby upon such inferior courts.
*366It also provided in Section 8, Article 3, the “ he ” (meaning the Governor) “ shall appoint all the officers whose offices are established by this Constitution, or shall be established by law, and whose appointments are not herein otherwise provided for.” On the eighteenth of January, 1832, following close upon the adoption of these constitutional provisions, the Legislature passed an act en- ' titled “ A supplement to the act, entitled an act to alter and reestablish the Charter of the borough of Wilmington,” being Chap. 108, Vol. 8, Delaware Laws. This act, in Section 17, provided that the mayor and alderman and president of the City Council or any two of them should have full power and authority to enquire of, etc., etc., and to try, etc., all larcenies, assaults and batteries, etc. And it further provided in the same section that “ for the purposes aforesaid, the said mayor and alderman and president of the City Council, or any two of them, shall have full power and authority, and they are hereby vested with full power and authority, to hold and keep a court of record within the said City.”
In Section 19 it provided, “that the said Mayor’s Court shall have full power and authority to enquire of, hear, try and finally determine all those criminal matters enumerated in the Fifteenth Section of the Sixth Article of the amended Constitution,” etc.
The succeeding sections contain other grants of jurisdiction, provide for appeals, etc., and finally Section 31 provides, “ that the Solicitor of the corporation for the time being shall be ex officio the prosecuting officer in the said Mayor’s Court, provided always that the Attorney-Gen éral of the State shall have the right of prosecuting in person or by deputy.
One Welcome Gray was tried by this newly established Court for assault and battery, and was found guilty and fined; whereupon he took a writ of error, George Read, Jr., being his counsel.
One of Mr. Read’s assignments of error was that “ the Legislature could not vest the power of judicial appointments in any corporation, private or public, and it was unconstitutional to do the same.”
*367He urged in argument that these courts are unconstitutionally organized because the Judges are not appointed by the Governor, and his argument is further quoted by the official reporter as follows : “ The Constitutional expression is, all offices not herein provided for. At the date of the Constitution, the Mayor’s office did not exist. We must overlook the very words of the Constitution, to say that an act not professing in its terms to constitute an inferior tribunal, a supplement to a Wilmington Charter, creating an office, a judicial officer, a Judge of a new Court, vests him with new and enlarged powers, and yet claims in direct opposition to the Constitution to appoint this officer otherwise than by the Governor.”
In the course of his argument with the Attorney-General this point is presented again and again by Mr. Read. The Superior Court, however, unanimously affirmed the judgment of the Mayor’s Court, thereby deciding that, although its Judges were not appointed by the Governor, and although the act establishing the Court was passed after the amended Constitution took effect, and although Section 8, Article 3, of that Constitution declared that “ he ” (the Governor) “ shall appoint all officers, whose offices are established by this Constitution, or shall be established by law, and whose appointments are not herein otherwise provided for,” yet, nevertheless, the organization of this Municipal Court, called the Mayor’s Court, was not in conflict with the Constitution.
Now the force of a judicial decision as authority, especially outside of the Court’s jurisdiction, is in general determined by the quality of the opinion accompanying it, upon the character and cogency of the reasoning upon which it is based, so that it is to be regretted that no opinion was pronounced by the Court in this case.
The distinguished reporter, Justice Harrington, prepared and printed an individual opinion, but in his report of the case he says: u The following opinion was drawn up, but not pronounced. A majority of the Court was not prepared at this time, and did not *368think it necessary to express their opinion at large on some of the points raised in the argument. The Court merely decided that the Mayor’s Court of the City of Wilmington has jurisdiction to try the offense of assault and battery.”
This decision, however, possesses without regard to the reasons upon which it was based at the time, a controlling force in the interpretation of the constitutional provision under consideration and also of the statutory provisions we have cited, which establish the Municipal Court and prescribe the method of appointment of the City Judge. The reason being, that, as stated by the Chancellor in the case of Wilmington City Railway Company vs. Peoples Railway Company, 47 Atl. Rep., 251; “ In the interpretation of statutes there is no canon of construction more inflexible, subject to certain obvious limitations, or more thoroughly well established than this: ‘ That when the terms of a statute which has received a judicial construction are used in a later statute, whether passed by the Legislature of the same State or country or by that of another, that construction is to be given to the later statute.’ ”

Suth. Stat. Con., Sec. 333.

A multitude of cases are cited in support of this in 23 Am. and Eng. Ency. Law, pp. 433, 434; and this rule applies equally, if not a fortiori, to the terms used in a Constitution, the fundamental law of a State.
In adopting the language of a prior statute or Constitution, the Legislature or Constitutional Convention are presumed to have had in mind the construction given to it by the Courts. It follows, therefore, that if the construction put upon the word “ officers ” in the appointing clause of the late Constitution of 1831 was that it meant State or county officers only, then the Constitutional Convention of 1897 must be presumed to have had that construction in view when they used the same word in the appointing clause of the Constitution of 1897. And if the construction put upon the language establishing and regulating the jurisdiction of the Mayor’s Court was that its Judges were municipal and not *369State officers, then the Legislature must be presumed to have had that construction in view, so far as it adopted the same language in the act of 1883 creating the Municipal Court.
That a judicial decision of necessity involves the decision of all the questions necessary to the decision that are properly raised in the case in which it is given, is an elementary proposition, and therefore it cannot be denied that the decision in Gray vs. The State necessarily involved and is authority for such construction of the word “ officers ” in Section 8, Article 3, of the • Constitution of 1831, and also such construction of Chap. 108, Vol. 8, Delaware Laws.
Hence it only remains to consider whether the provisions under consideration in the statute of 1883 and in the Constitution of 1897 differ, in any material to the point in issue, from the provisions in the Constitution of 1831 and the statute of 1832 construed by the Court in Gray vs. State.
Just here, however, it will not be amiss, before proceeding to compare the earlier and later provisions, to refer in passing to the case of the State vs. Wilmington City Council, 3 Harr., 394, where the Court held unanimously that in Section 8, Article 7, of the late Constitution of 1831,which provides that “no ordained clergyman or minister of the Gospel shall hold any civil office in this State,” the words “ civil office in this State ” did not mean a municipal office, and that the office of Treasurer of the City of Wilmington was not a civil office in this State within the meaning of that constitutional provision, citing Gray vs. State and also the case" of Judge Dallas, 3 Yeates, 300, which was thoroughly discussed in both cases as well as in the cause before us.
The general provision concerning appointments by the Governor in the Constitution of 1831, is, as we have already noted, “ he shall appoint all officers whose offices are established by this Constitution, or shall be established by law, and whose appointments are not herein otherwise provided for.” In the amended Constitution of 1897 it is, “ he shall have power, unless herein *370otherwise provided, to appoint, by and with the consent of a majority of all the members elected to the Senate, such officers as he is or may be authorized by this Constitution or by law to appoint.”
A simple inspection of these two clauses thus placed together shows that the latter clause adopts the provision of the former clause with but two modifications, and both of these modifications are by way of limitation. First, the appointment must be by and with the consent of the Senate, and second, it must be of such officers “ as he is or may be authorized by this Constitution or by law to appoint.” Therefore, it would seem to follow inevitably that there is nothing in the language of the latter clause to negative the presumption that the word “ officers ” was adopted from the corresponding clause in the old Constitution in the same sense in which it had been held to be used in that Constitution; that is, as applying to State and county officers only and not to corporation officers.
Again, a comparison of the provisions of the statute of 1883, establishing the Municipal Court, with the statute of 1832 establishing the Mayor’s Court (both of these acts being organic acts or charters of the municipality) discloses a similarity, which is surprising when the interval of time is considered, and a jurisdiction in criminal matters which is almost identical, except that the latter statute does not attempt to confer upon the Municipal Court jurisdiction of the offenses mentioned in the seventeenth section of the former act and not mentioned in Section 15 of Article 6 of the Constitution, which as we have seen was the section of the Constitution that prescribed the criminal jurisdiction that might be conferred by the General Assembly upon inferior courts. In fact, the only important differences seem to be the name of the Court, the title of its Judge and the method of his appointment. It is the Municipal Court for the City of Wilmington, instead of the Mayor’s Court; its Judge is called the City Judge and he must be appointed by the Governor, instead of being chosen by the City. Can it be *371contended seriously that it depends upon how or by whom a Judge is selected whether he shall be held to be a corporation or a State officer ?
The absurdity of such a contention is very well shown by an illustration contained in the brief of appellant’s counsel as follows: “ Thus the Governor in the first instance, appointed the Directors of the Street and Sewer Department. This, according to the above contention, would make them State officers. At the expiration of the term of each of the appointees, his successor under the law is appointed by the Mayor. Therefore, after the Mayor made the first appointment, there would be two State Directors and one City Director, and so on as each new appointment was made until all of said Directors would be City Directors.”
A comparison, item by item, as was made in the brief of the attorneys for appellant, of thej urisdiction and duties of the old Mayor’s Court with those of the Municipal Court and City Judge including the matter of compensation, the appropriation made of the costs and fees, etc., etc., emphasizes the close resemblance, which is so great that all the arguments based upon the jurisdiction and duties of the City Judge in support of the contention that he is a State officer would apply with equal force to the Judges of the Mayor’s Court as established by the act of 1832 and the subject of decision in Gray vs. State.
If in addition an examination be made of the general authorities, it will be found that there is nothing exceptional about the Municipal Court for the City of Wilmington. It is essentially like the municipal courts established generally throughout the whole United States.
Judge Dillon in Section 427 of his authoritative work on Municipal Corporations describes such courts as follows : “ In this country it is usual to provide in a charter or organic act of a municipal corporation for a local or special tribunal, called by different names, such as the Mayor’s Court, Recorder’s Court, City Court and the like; and which is invested with jurisdiction over com*372plaints and prosecutions for the. violation of the ordinances of the corporation, and often, for public convenience, with special civil and limited criminal jurisdiction under the laws of the State.” And he adds: “ It is competent for the Legislature to provide for the establishment of those inferior courts and to invest them with such measure of power and jurisdiction as may be deemed expedient, if no provision of the ■ Constitution of the particular State be infringed.” The case of Gray vs. The State, which we have analyzed, is cited in a note as holding a Mayor’s Court to be an inferior Court within the meaning of the Constitution. This unquestionably is a point involved in the decision of that case, and under the caption, “it was understood to be the opinion of all the Court,” it is stated in the report, 3 Harr., 88, “ that the Mayor’s Court of the City of Wilmington, being the Court of a corporation, is necessarily an inferior Court.”
I doubt if there is an incorporated town within the State of Delaware whose charter does not provide for a local court or tribunal, coming within the description given by Judge Dillon in the paragraph above quoted of the courts of municipal corporations. The Charter of the Town of Dover is perhaps typical in that respect. It provides that an officer called the alderman, elected by the Town Council, “ shall have all the powers of a Justice of the Peace within the town, and shall have jurisdiction and cognizance of all breaches of the peace and other offenses of said town, so far as to arrest and hold to bail, or fine and imprison offenders, and also of all fines, forfeitures and penalties which may be prescribed by any law of this State or by any ordinance of the Town Council,” etc., etc., etc. (Sec. 2 Chap. 107, Del. Laws, entitled, “ An act to reincorporate the Town of Dover.”)
The dual aspect of the jurisdiction of all these municipal courts—and they differ in this respect only in degree—is a feature of almost every important municipal agency.
As Dillon phrases it, “ A municipal corporation proper is created mainly for the interest, advantage and convenience of the local*373ity and its people; a county organization is created almost exclusively with a view to the policy of the State at large.” (1 Dillon on Munic. Corp., Sec. 23.) But it is impossible for municipal agencies not to be agents of the State as well. With reference to the police, see the remarks of the Court in Mayor, etc., vs. Vandegrift, 1 Marvel, 18. Its agencies and officers, however, do not on that account cease to be corporate officers and corporation agents, and they cannot be considered to lose their character of officers of the corporation by reason of their exercise of powers and their performance of duties other than corporate. If such were the test to be applied to their officers, municipal corporations would be found to possess very few.
Further argument and illustration seem unnecessary. Reflection must show that it is inherent in the very nature of a municipal corporation that many of its functions should be dual in the manner described.
In view of all the considerations adduced we are brought to the conclusion that the word “ officers ” in the appointing clause of the Constitution of 1897 applies to State and county officers only, and not to the officers of a municipal corporation, and also that the City Judge of the Municipal Court for the City of Wilmington is an officer of a municipal corporation and therefore is not within the purview of that clause of the Constitution.
This brings us to the examination of Article 4 of the Constitution in order to ascertain the effect upon the question at issue of other provisions of the Constitution, inasmuch as no part of a Constitution or statute should be construed without considering it in connection with every other part.
Article 4, Section 1, on the judiciary provides that “The judicial power of the State shall be vested in a Supreme Court, a Superior Court, a Court of Chancery, an Orphans’ Court, a Court of Oyer and Terminer, a Court of General Sessions, a Register’s Court, Justices of Peace and such other courts as the General Assembly, with the concurrence of two-thirds of all the members elected to each House, shall from time to time establish.”
*374In Section 33, it provides that the Registers of Wills of the several counties shall respectively hold the Register’s Court of each county, and in Section 22 of Article 3, it provides, that the Registers of Wills shall be chosen by the qualified electors of the respective counties at general elections, and be commissioned by the Governor.
In Section 3 of the Judiciary Article, it provides that “The Chancellor, Chief Justice and Associate Judges shall be appointed by the Governor, by and with the consent of a majority of all the members elected to the Senate, for the term of twelve years; provided, however, that the Chancellor, Chief Justice and Associate Judges first to be appointed under this amended Constitution, shall be appointed by the Governor without the consent of the Senate, for the term of twelve years.”
Section 32 provides that “ Justices of the Peace and the Judges of such courts as the General Assembly may establish pursuant to the provisions of Section 1 or Section 30 of this Article shall be appointed by the Governor, by and with the consent of a majority of all the members elected to the Senate, for such terms as shall be fixed by this Constitution or by law.”
Thus it appears that specific provision is made in detail for the appointment or election of every judicial officer mentioned or in any manner recognized by the Constitution, with but a single exception, and that exception is the class of inferior courts established by the General Assembly prior to the promulgation of the present Constitution, which courts are recognized in sections 1 and 30 of Article 4, as construed by this Court in the case of Hartman and Forbes vs. the State, cited above. In that case the Court say, Grubb, J., delivering the opinion of the Court, “ Clearly the framers of said clause of Section 1 of Article 4 did not intend to employ it in any such restricted sense, nor design that thereby any such inferior courts and their aforesaid jurisdiction lawfully existing at the time the Constitution took effect should be abolished, or they would, as it is reasonable to presume *375have made provision in the Schedule, or elsewhere in the Constitution, for the transfer of their pending proceedings, records, jurisdiction, etc., to some other appropriate judicial tribunial, as they did, as heretofore shown, in respect to the courts which they really designed to abolish.
“ For it is obviously more reasonable to construe sections 1 and 30 of said Article 4, viewed in the light of Section 18 and other provisions of the Schedule, so as to regard Section 30 as a supplementary proviso to Section 1 to the extent of recognizing the continued existence of inferior statutory courts lawfully established before, and legally existing at the time the present Constitution took effect, and of also authorizing their exercise of such jurisdiction as by law then had been, or thereafter shall have been given to them by the General Assembly of the offenses enumerated in, or prescribed by the Legislature in accordance with said Section 30.
“ Thus construed, said sections 1 and 30 may be held to mean that such jurisdiction may be exercised by inferior statutory courts lawfully established and existing either at or after the time said Constitution took effect.”
Now the Municipal Court for the City of Wilmington, a city counting within its limits nearly half the population of the State, belongs to this class. In the face of the careful enumeration and specification of every other judicial tribunal, and of every class of judicial officers except the class to which the City Judge belongs, what is the inference to be drawn from this omission ? In order to answer the question, it is not necessary to enter into the consideration of the meaning and application of the maxim “ ex-pressio unius exdudo alterius,” or the principle “ that as exceptions strengthen the force of a general law, so enumeration weakens, as to things not enumerated.”
The correct interpretation presents itself inevitably to the mind. It would be a serious reflection upon the intelligence or care of the Constitutional Convention that it is what is technically *376called a “casus omissus” that the existence of the Municipal Court for the City of Wilmington was simply forgotten by the Convention. If we should assume that to be the case, however, this Court could not supply the omission, for in the language of Buller, Judge, (Jones vs. Smart, 1 Term Reports, 44), cited by Mr. Sutherland, Statutory Construction, Sec. 430, “ A casus omissus can in no case be supplied by a Court of law, for that would be to make the law.” Again, we 'have seen that the language of the ' general appointing clause cannot, under the construction put upon it by our own courts, independent of the general principles of statutory construction, be construed to apply to the Municipal Court for the City of Wilmington. In view of the authorities we have, already cited in our own State, the only rational conclusion to be drawn as to the intent of the Convention in an omission that seems inexplicable in any other view, is that it was the deliberate intent to leave the Municipal Court for the City of Wilmington just as it was under the statute creating it, without in any way amending or repealing the statutory provision of the organic act of the City which created the Court and provided for the appointment of the City Judge. In this way it would remain subject to the power of the General Assembly to alter or abolish at its discretion by amending or repealing the statutory provision upon which its existence depended so long as such power is not exercised.
Accordingly it is considered by this Court that the appointment of the plaintiff to be City Judge of the Municipal Court for the City of Wilmington was a valid appointment without confirmation by the Senate; and it is therefore now considered and adjudged that the aforesaid judgment on demurrer of the said Superior Court be reversed with costs.